Case 5:20-cv-06543-JFL Document9 Filed 03/29/21 Page 1of 4

KOZLOFF STOUDT

Professional Corporation

By: Jeffrey R. Elliott, Esquire
PA Supreme Court I.D. #38147
Joan E. London, Esquire
PA Supreme Court I.D. #67934

2640 Westview Drive
Wyomissing, PA 19610 ATTORNEYS FOR DEFENDANTS,
(610) 670-2552 WEIDENHAMMER SYSTEMS CORP.

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AKANTHA SUSKO, : Civil Action No. 20-cv-06543-JFL
Plaintiff : JURY TRIAL DEMANDED
vs.
WEIDENHAMMER SYSTEMS
CORPORATION, :
: Assigned to:
Defendants : Joseph S. Leeson, Jr., U.S.D.J.

 

MOTION OF DEFENDANT, WEIDENHAMMER SYSTEMS CORPORATION, TO
DISMISS AMENDED COMPLAINT UNDER RULES 12(b)(6) AND 8(a) OF THE
FEDERAL RULES OF CIVIL PROCEDURE

 

Defendant, Weidenhammer Systems Corporation (“Weidenhammer”), through its
undersigned attorneys, Jeffrey R. Elliott, Esquire; Joan E. London, Esquire and Kozloff
Stoudt, Professional Corporation, moves this Honorable Court to Dismiss the Amended
Complaint filed by the Plaintff, Akantha Susko (“Susko”), pursuant to Rules 12(b)(6) and
8(a) of the Federal Rules of Civil Procedure as follows:

1. Weidenhammer is a private company that provides diversified information

technology solutions, based in Wyomissing, Berks County, Pennsylvania.
Case 5:20-cv-06543-JFL Document9 Filed 03/29/21 Page 2 of 4

2. Susko, who is a female, was hired by Weidenhammer on or about February
13, 2018 as an Account Executive.

3. Susko worked for Weidenhammer as an Account Executive from February
13, 2018 until her employment was terminated by mutual agreement seven months later
on September 19, 2018; and at all time material and relevant hereto her immediate
supervisor was Gene Farro (“Farro”), Sales Manager.

4. Susko claims that during her employment, she suffered discrimination
because of her sex in account assignments and compensation.

5. Susko claims that Weidenhammer assigned and re-assigned accounts to
male co-workers, and paid her less than at least one male Account Executive, and that
this conduct was discriminatory on the basis of her sex (female).

6. Susko further claims that her employment was terminated after she
“complained” to Farro, and to Human Resources of the alleged discriminatory conduct,
and that this amounted to retaliatory action in her regard.

7. Susko filed a Charge of Discrimination with the United States Equal
Employment Opportunity Commission (EEOC), alleging discrimination based upon her
sex (female) while employed by Weidenhammer, and alleging that she had complained
and that her termination was in retaliation for having made claims of discrimination.

8. Susko filed the initial Complaint in this action on after receiving a Notice of
Right to Sue from the EEOC, and Weidenhammer executed a Waiver of Service of
Summons on December 30, 2020. A true and correct copy of the initial Complaint is
attached hereto, incorporated herein, and marked as Exhibit “A.”

2
Case 5:20-cv-06543-JFL Document9 Filed 03/29/21 Page 3 of 4

9. On March 1. 2021, Weidenhammer filed a Motion to Dismiss the initial
Complaint pursuant to Rules 8(a) and 12(b)(6) of the Federal Rules of Civil Procedure.

10. On March 15, 2021, in response to the Motion to Dismiss, Susko filed an
Amended Complaint.

11. The two Count Amended Complaint, like the original Complaint, alleges
violation of Title VII of the Civil Right Act of 1964 (Title VII) at Count I, and violation of
the Pennsylvania Human Relations Act (PHRA) at Count II, and alleges discrimination
and retaliation in violation of the respective statutes at each Count. A true and correct
copy of the Amended Complaint is attached hereto, incorporated herein, and marked as
Exhibit “B.”

12. The Amended Complaint should be dismissed in its entirety for the
following reasons, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure:

a) Susko’s claims of sex discrimination under Title VII and the PHRA
do not state claims for which relief may be granted, where the Complaint does not
set forth with sufficient specificity alleged male comparators;

b) Susko’s claims of sex discrimination under Title VII and the PHRA
should be dismissed, where Susko has not sufficiently alleged that she was
qualified for the Account Executive position;

c) Susko’s claims of retaliation under Title VII and the PHRA do not
state claims for which relief may be granted, as neither Count alleges that
retaliation for complaining of purported discrimination was the “but for” cause of
the termination of her employment; and,

3
Case 5:20-cv-06543-JFL Document9 Filed 03/29/21 Page 4 of 4

d) Susko’s claims of sex discrimination under Title VII and the PHRA
fail to state claims for which relief may be granted, where allegations of
discriminatory conduct are replete with (a) stray remarks by non-decisionmakers,
(b) subjective impressions of third parties not in a position to be in possession of
facts, (c) innuendoes, and, (d) hearsay.

13. ‘In the alternative, should the Court deny the Rule 12(b)(6) Motion to
Dismiss, Weidenhammer respectfully requests that the Court, pursuant to Rule 8(a) of
the Federal Rules of Civil Procedure, dismiss the Amended Complaint for its failure to
set forth sufficient facts to allow Weidenhammer to prepare a legally sufficient defense
to this action.

14. | Weidenhammer hereby incorporates by reference all averments of fact and
arguments of law contained in the accompanying Brief in support of Motion to Dismiss
the Amended Complaint.

WHEREFORE, Defendant, Weidenhammer Systems Corporation, respectfully
requests that this Honorable Court grant its Motion to Dismiss the Amended Complaint
of Plaintiff, Akantha Susko, in its entirety, pursuant to Rules 8(a) and 12(b)(6) of Civil
Procedure, for failure to state any claim for which relief may be granted.

KOZLOFF STOUDT

Professional Corporation

/s/ Jeffrey R. Elliott

 

Jeffrey R. Elliott, Esquire
Joan E. London, Esquire
2640 Westview Drive
Wyomissing, PA 19610
(610) 670-2552
